Citation Nr: 0935666	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1961 to June 1967.  Additionally he served as a 
member of the Army Reserves from July 1973 to July 1977, but 
alleges no active military service or injury during that time.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for bilateral hearing loss.

When this case was most recently before the Board in December 
2008, it was decided in part and remanded in part.  It is now 
before the Board for further appellate action.


FINDINGS OF FACT

Hearing loss disability was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing 
loss disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in Pelegrini 
and the second and third elements outlined in Dingess, via a 
letter in September 2004.  He did not receive VCAA notice on 
the fourth or fifth Dingess elements.  The hearing loss claim 
is being denied; therefore, no effective dates or ratings are 
being assigned.  He is therefore not prejudiced by the absence 
of notice on those elements.  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, a VA examination was provided in February 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claim.

Service connection for bilateral hearing loss

The Veteran claims that his bilateral hearing loss is due to 
working as a crane and heavy equipment operator during service.  
He further notes that he operated a rock crusher without 
hearing protection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza 
v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records show that he did not 
undergo pure tone threshold testing for much of service; 
rather, a March 1961 entrance examination report indicates only 
a whispered voice testing results of 15/15.  

Prior to a recitation of the evidence in this case, it should 
be noted that before November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI). Therefore, in 
order to facilitate data comparison, the ASA standards (in 
parentheses) noted on the physical examinations have been 
converted to ISO-ANSI standards.

An in-service audiological examination from October 1966 
revealed the following pure tone thresholds, in decibels:

Hertz
500
1000
2000
3000
4000
Right
5 (20)
5(15)
5 (15)
-
5 (10)
Left
5 (20)
5 (15)
5 (15)
-
5 (10)

The discharge examination conducted in May 1967, revealed the 
following:

Hertz
500
1000
2000
3000
4000
Right
0 (15)
0 (15)
0 (15)
-
10 (15)
Left
10 (25)
0 (15)
0 (15)
-
10 (15)

Subsequent to service, in March 2003, the Veteran's private 
physician stated that he had noise related hearing loss.  It 
should be noted that the physician did not state that the 
hearing loss was due to noise exposure from the Veteran's 
service.  




In February 2009, the Veteran was afforded a VA audiological 
examination, with an examiner who reviewed the claims file.  
During the examination, the Veteran reported in-service noise 
exposure from working as a rock crusher and a heavy equipment 
operator in the Army.  Pure tone thresholds were recorded as 
follows:

Hertz
1000
2000
3000
4000
Right
20
30
35
35
Left
25
55
60
50

The average pure tone audiological testing threshold in the 
right ear was 30 and the average in the left ear was 48.  The 
Maryland CNC speech recognition testing scores were 72 percent 
in the right ear and 68 percent in the left ear.  As the 
average frequency was 26 or greater in the right ear and at or 
above 40 decibels in the left ear and Maryland CNC speech 
recognition scores were below 94, a bilateral hearing loss 
disorder for VA purposes under 38 C.F.R. § 3.385 was confirmed.  

The examiner also discussed the pure tone threshold testing 
results from May 1967, noting that audiometric hearing testing 
show hearing within normal limits.  The examiner opined that 
the Veteran's current hearing loss cannot be linked to service 
noise exposure because hearing loss due to noise occurs at the 
time of the exposure and not subsequently to it.

In summary, the Veteran was not shown to have a bilateral 
hearing loss disability as defined in 38 C.F.R. § 3.385 in 
service or until the October 2003 hearing test.  The only 
competent medical opinion of record addressing the question of 
the onset of the current disability is that of the VA examiner, 
who found that the Veteran's current hearing loss cannot be 
linked to service noise exposure.  Overall, this evidence does 
not support the Veteran's contentions.

Indeed, the only evidence of record supporting the Veteran's 
claim is his own lay opinion and a statement made by a fellow 
soldier.  Even if the recent contentions of the Veteran could 
be read as claiming continuity of symptomatology since service, 
such a history is substantially rebutted by the opinion set 
forth in the February 2009 VA examination report and the 
complete absence of complaints of, or treatment for, any 
disability as defined under 38 C.F.R. § 3.385 either in service 
or soon thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Veteran and his fellow soldier have not been 
shown to possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent opinion 
as to medical causation.  Accordingly, their lay opinions do 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 
195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


